DETAILED ACTION
Claims 1–7, 9–14, 19, and 20 are currently pending in this Office action.  Claims 8 and 15–18 stand canceled.  Claim 20 is withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Concerning the rejection of claims 1-7, 9, 11, 12, 14, and 19 under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1), page 10 argue that “[a]ll the documents fail to disclose the component (B) organohydrogenpolysiloxane having SiH groups at both ends and side chains of the present invention.”1  This is unpersuasive with respect to new claim 19 (which is the same as previous claim 1), which does not require a component (B) having any particular structure other than that the organohydrogenpolysiloxane have “at least 3 hydrosilyl groups per molecule.”  
Page 11 further argues that the Office action “appears to misunderstand that the dispersion of Kawata is capable of forming an elastomer film upon drying at normal temperature,” citing to various sections therein as support.  This is unpersuasive because the cited portions are example dispersions containing silicone elastomers prepared from (A-1) but not also (A-2) and (A-3).  Moreover, applicant disregards that Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.) comprising the dispersion, which those of ordinary skill in the art would reasonably understand are capable of forming an elastomer film upon drying at normal temperature. Kawata at 5, ll. 21-22.
As such, while the previous rejections are withdrawn in light of the amendment to component (A-2) in claim 1, new claim 19 (identical to previous claim 1) is still be unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 lines 1–3 recite “wherein the amount of component (E) is 15 to 200 parts by weight per 100 parts by weight of (A) and (D) combined.”  This is identical to the range recited in claim 1 lines 19–20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 5–7, 9, 11–14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi et al. (US 2015/0118320 A1) in view of Willing (US 4248751 A) as evidenced by Polmanteer et al. (US 3697473 A).
	With respect to claims 1, 5, 14, and 19, Inokuchi teaches aqueous dispersion comprising: (A) silicone elastomer particles having a volume average diameter of 2 to 9 µm; (B) 0.01 to 15 mass percent of a nonionic surfactant (polyoxyethylene alkyl ether); and (C) 19 to 94 mass percent of water, each relative to the total dispersion, wherein the silicone elastomer particles are the addition reaction product of an organopolysiloxane having at least two monovalent unsaturated aliphatic groups each bonded to each one silicon atom and an organohydrogenpolysiloxane having at least two hydrogen atoms each bonded to each one silicon atom, provided that at least three monovalent unsaturated aliphatic groups are present in one molecule of said organopolysiloxane and/or at least three hydrogen atoms are present in one molecule of said organohydrogenpolysiloxane.  ¶ 30, claim 5.  The composition further contains 0.1 to 5 parts by mass of an anionic surfactant.  ¶ 95.   Inokuchi exemplifies liquid foundation, mascara, or eyeliner as cosmetics comprising the aqueous dispersion, which one of ordinary skill in the art would reasonably understand dry as a film at normal temperatures when applied to skin or eyelashes.  ¶ 113, claim 13. As an alkenyl-containing organopolysiloxanes having at least 2 alkenyl groups per molecule, Pars. 44, 47 exemplify: 

    PNG
    media_image1.png
    99
    301
    media_image1.png
    Greyscale
, or

    PNG
    media_image2.png
    95
    348
    media_image2.png
    Greyscale

As the organohydrogenpolysiloxane having at least 3 hydrosilyl groups per molecule, the reference exemplifies: 

    PNG
    media_image3.png
    97
    238
    media_image3.png
    Greyscale

In each instance, 50 mol% or more of R2 or R4 is methyl.  ¶ 37, 39.  
Example 1 is prepared from:

    PNG
    media_image4.png
    97
    300
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    104
    301
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    90
    241
    media_image6.png
    Greyscale
.
¶ 117.  The ratio of hydrosilyl groups per mol of alkenyl groups is 0.5 to 2.  ¶ 35.
	Inokuchi differs from the present claim because it teaches an alkenyl-containing organopolysiloxanes having at least 2 alkenyl groups per molecule; and an organohydrogenpolysiloxane having at least 3 hydrosilyl groups per molecule as claimed, but is silent as to a linear diorganohydrogenpolysiloxane having hydrosilyl groups only at both ends of the molecular chain.  
	Willing teaches a film prepared from a latex comprising a vinyl endblocked polydiorganosiloxane (A) and an organosilicon having silicon-bonded hydrogen atoms (B), wherein (B) is a mixture of (1) an organosiloxane having two silicon-bonded hydrogen atoms per molecule and (2) an organosiloxane having at least three silicon-bonded hydrogen atoms per molecule.  Abstract; col. 4, l. 64 to col. 5, l. 11.  The mixture of (B) functions as a crosslinker, which allows the formation of an aqueous dispersion of crosslinked particles that remains stable over time and is able to form an elastomeric film upon evaporation of water.  col. 3, ll. 35–47, col. 4, ll. 48–51.  The SiH to vinyl weight ratio is 0.75/1 to 1.5/1.  col. 5, ll. 27–42.  Willing incorporates Polmanteer by reference, the latter teaching a mixture of HR’2SiO(R’HSiO)2(R’2SiO)xSiR’2H as (1), where R’ is methyl and x is 0 to 50 ; and HR’2SiO(R’HSiO)y(R’2SiO)bSiR’2H as (2), which contains 3 to 10 silicon-bonded hydrogen atoms per molecule and up to 75 silicon atoms per molecule (col. 4, l. 55 to col. 5, l. 14).  Id.  Willing’s example is a latex that is an addition reaction product of (A) a methylphenylvinylsiloxy end-blocked polydimethylsiloxane; and (B) a mixture of hydrogen dimethylsiloxane endblocked polydimethylsiloxane as (1) with a polyorganosiloxane having hydrogen-dimethylsiloxane, dimethylsiloxane units, and methylhydrogensiloxane units as (2), such that the SiH to vinyl ratio is 1.07/1.
	Given that Inokuchi and Willing are both directed to aqueous silicone dispersions and the advantages of the combination of (A-2) and (A-3) taught by Willing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer by further including (A-3) as a starting material in order to provide a stable aqueous dispersion of crosslinked particles that is able to form an elastomeric film upon water evaporation.
	With respect to claim 2, Inokuchi teaches films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Inokuchi teaches an aqueous silicone dispersion comprising each of the
claimed elements.
	While Inokuchi in view of Willing does not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Inokuchi and Willing, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess a hardness value as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Inokuchi teaches discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or
composition, or are produced by identical or substantially identical processes, a prima facie case of either
anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Inokuchi teaches an aqueous silicone dispersion comprising each of the
claimed elements.
	While Inokuchi in view of  Willing do not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Inokuchi and Willing, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 6 and 7, Inokuchi exemplifies liquid foundation, mascara, or eyeliner as cosmetics comprising the aqueous dispersion, which one of ordinary skill in the art would reasonably understand dry as a film at normal temperatures when applied to skin or eyelashes.  ¶ 113, claim 13. 
	With respect to claim 9, Inokuchi teaches that employing an organohydrogenpolysiloxane having at least 3 hydrosilyl groups per molecule ensures that the cured elastomer is not sticky.  ¶ 41.
	With respect to claim 11, Inokuchi teaches that the silicone elastomer particles have a volume average diameter of 0.2 to 15 µm.  ¶ 30.
	With respect to claim 12, Inokuchi teaches that the silicone elastomer particles have a volume average diameter of 2 to 9 µm.  ¶ 30.
	With respect to claim 13, Inokuchi teaches that the dispersion may further contain silica, but does not specify an amount of colloidal silica.
	Willing teaches adding colloidal silica to a latex prepared from vinyl endblocked polydiorganosiloxane and an organosilicon having silicon-bonded hydrogen atoms in order to provide a tougher product.  Abstract.  The amount of colloidal silica is up to 70 parts by weight relative to the latex, but can be optimized depending upon the desired reinforcement and properties.  col. 6, ll. 10–21.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Inokuchi and Willing are both directed to silicone dispersions and the advantages of including a colloidal silica taught by Willing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to strengthen or reinforce the resulting film by optimizing the amount of colloidal silica within the claimed range.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inokuchi et al. (US 2015/0118320 A1) in view of Willing (US 4248751 A) as applied to claim 1 above, and further in view of Polmanteer et al. (US 3697473 A).
	Inokuchi teaches an addition product of components (A-1) and (A-2) as claimed, but silent as to a component (A-3) and the weight ratio of (A-2) to (A-3) is 10:90 to 80:20 as claimed.
	Polmanteer teaches a composition containing (A) a polydiorganopolysiloxane having two vinyl radicals and (B) a mixture of silicon compounds having silicon-bonded hydrogen atoms, wherein (1) one compound has two silicon-bonded hydrogen atoms and (2) the other contains three to 10 silicon-bonded hydrogen atoms.  Abstract.  As (B), the reference teaches a mixture of HR’2SiO(R’HSiO)2(R’2SiO)xSiR’2H as (1), where R’ is methyl and x is 0 to 50 ; and HR’2SiO(R’HSiO)y(R’2SiO)bSiR’2H as (2), which contains 3 to 10 silicon-bonded hydrogen atoms per molecule and up to 75 silicon atoms per molecule.  col. 4, l. 55 to col. 5, l. 14.  (B) contains a mixture 10:90 to 90:10 mixture of (2) to (1) (respectively corresponding to presently claimed (A-2) and (A-3)), such that the SiH in (B) to vinyl in (A) ratio is 0.75 to 1.50.  col. 2, ll. 29–32, 50–54.  The resulting organosilicon compositions have good handling due to their low viscosity and can cure spontaneously at room temperature.
	Given that Inokuchi and Polmanteer both prepare silicones from alkenyl-containing organopolysiloxane having at least 2 alkenyl groups per molecule with hydrosilyl group containing organohydrogenpolysiloxanes and Polmanteer teaches a mixture of hydrosilyl group containing organohydrogenpolysiloxanes the overlaps the claimed weight ratio of (A-2) to (A-3) as claimed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer wherein the weight ratio of (A-2) to (A-3) is as claimed in order to provide compositions with good handling due to their low viscosity and can cure spontaneously at room temperature.

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1).
	Kawata discloses an aqueous dispersion of a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane; and a surfactant. Abstract. The surfactant can be anionic, nonionic, cationic, or amphoteric depending upon the desired compatibility with the base mixture. Moreover, the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size. Id. at 4, ll. 17-19, 31-42. The molar ratio of silicon-bonded hydrogen atoms (SiH) to alkenyl groups in the alkenyl group-containing diorganopolysiloxane is about 0.83 to 1.25. Id. at 3, ll. 52-54 (molar ratio as calculated from the inverse of the disclosed 0.8 to 1.2 molar ratio of alkenyl groups to SiH groups). Insofar as Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying at normal temperature. Id. at 5, ll. 21-22. The particles have an average particle diameter of from 1 to 10 µm. Id. at claim 5.
	Kawata differs from the present claim only insofar as it teaches: i) amounts of anionic or nonionic surfactant and water that overlap the presently claimed amounts of each; and ii) a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane but is silent as to a combination of (A-2) and (A-3) as claimed.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would
have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	As to ii), Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin. Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value. Id. at [0020], [0025]. [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers. The silicone composition can be formulated as a dispersion. Id. at [0055].
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since component (B) is “an anionic surfactant,” it appears that applicant meant (A-2).